Jackson, Chief Justice.
‘ This action was dismissed' on demurrer. The question, therefore, is, are the words published of and concerning the plaintiff libelous ? The publication is made in the newspapers, and consists substantially of statements reported by the reporter of the newspaper as having been made to him by the plaintiff concerning her mother; the singular conduct of that mother while under the influence of a cat bite; the wonderful cure of this disease by a certain medicine called S. S. S., sold by defendants, who caused and procured the publication of the reporter in the “ Atlanta Constitution.” The singular conduct of the mother is represented as consisting of acts like a cat; of purring and mewing like a cat; of assuming the attitude of a cat in the effort to catch rats,, and of similar.cat-like acts on the part of the mother. Her disease is described as similar to hydrophobia. She dreaded1 the approach of water, suffered extreme pain, and was much swollen in body and members. The question made is, whether such a publication, altogether false, given to (he reporter by the daughter voluntarily, concerning her own mother, makes a libel upon the daughter.
By our Code,* “ a libel is a .false and malicious defamation of another expressed in print, or writing, or pictures, *283or signs, tending to injure the reputation of an individual, and exposing him to public-hatred, contempt or ridicule.”
In Odgers on Libel and Slander, p. 20, it is thus defined:
“ Any words will be presumed defamatory which expose the plaintiff to hatred, contempt, ridicule, or obloquy, which tend to injure him in his profession or trade, or cause him to be shunned or avoided by his neighbors.”
By Lord Holt, in 3 Salkeld, 225—the case of Cropp vs. Tilney—it is said, “ Scandalous matter is not necessary to make a libel; it is enough if the defendant induces an ill-opinion to be had of the plaintiff, or to make him contemptible and ridiculous; as, for instance, an action was brought by the husband for riding, S/cimmington, and adjudged that it lay, because it made him ridicülous and ex. posed him.” See also Villers vs. Monsley, 2 Wils., 403, to the same effect.
And Parke, Baron, in O’Brien vs. Clement, 15 M. & W., 435, said: “ Everything printed or written which reflects on the character of another, and is published without lawful justification or excuse, is a libel, whatever the intention may have been.”
So, in his commentaries, 3d book, p. 125, Blackstone says : “ A second way of affecting a man’s reputation is by printed or written libels,pictures, signs and the like, which' set him in an odious or ridiculous light, and thereby diminishes his reputation.”
And in our own reports, 6 Ga., 283, in Giles vs. The State, Chief Justice Lumpkin said: “At common law any publication is a libel, the tendency of which is to degrade and injure another person, or to bring him into contempt, hatred or ridicule, or which accuses him of a crime punishable by law, or of an act odious and disgraceful in society; and by the penal Code of this state,, a libel is defined to be a malicious defamation, expressed either by printing, or wrik ing, or signs, pictures and the like, tending to blacken the memory of one who is dead, or the honesty, virtue, integrity or reputation of one who is alive, and thereby expose him or her to public hatred, contempt or ridicule.”
*284Therefore, the authorities are numerous, it appears, to the effect that any publication which tends to expose a person to contempt or ridicule is defamatory and libelous, and the question before us resolves itself into this, do these words, published concerning this plaintiff, as being furnished by her for a public newspaper of very wide circulation, to the reporter of that newspaper, have a tendency to bring her into public contempt or ridicule, they being voluntarily given to the reporter by her for publication concerning her mother ?
That they tend to bring the mother into public ridicule and laughter and fun is very clear. It is rather difficult to read it without a sort of pity, which explodes in laughter, when the old woman is mewing like a cat and.fixing to spring upon rats and mice. To publish a thing of the sort about a woman certainly tends to make her the subject of ridicule—a sort of butt for laughter and fun, which even her pitiable condition, her excruciating pains and swollen limbs and body can hardly repress. If such be the effect of such a publication about the mother upon her, what is the effect upon the daughter’s character, who hastens to apologize for her mother’s age and slowness of speech, and glibly tells the reporter, for publication in the .“Constitution,” such a tirade about the antics of her own mother ? A feeling of contempt for one so eager to spread before the world such ridiculous conduct of her own mother rises spontaneously to the human breast, and leads to the belief that she cannot be a very grateful and dutiful daughter, or tends to the conjecture that money must have drawn the narrative from her, either because of extreme poverty or avaricious hunger. If, then, a libel be that publication which tends to load with public contempt the person who is falsely charged with furnishing the matter voluntarily for print, and which tend to lower her reputation as a sensible, modest and dutiful daughter, because she furnished for publication such foolish and ridiculous conduct of her mother, then this publication is defamatory *285and libelous of this plaintiff, and she has the right to go before a jury upon the complaint she makes of its falsehood.
Judgment reversed.